Citation Nr: 1232887	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sleep apnea.

2. Entitlement to service connection for enlarged prostate.

3. Entitlement to service connection for a right shoulder disability.

4. Entitlement to service connection for foot and heel disabilities claimed as nerve damage, numbness, and tingling.

5. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression.

6. Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder and anxiety with memory loss and confusion.

7. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

8. Entitlement to service connection for arthritis, claimed as affecting the back and knees.

9. Entitlement to service connection for hair loss, claimed as due to herbicide exposure.

10. Entitlement to service connection for a skin disability, claimed as due to herbicide exposure.

11. Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.

12. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

13. Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1971.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In September 2009, the RO issued a rating decision denying the Veteran's claims of entitlement to service connection for foot and heel disabilities, enlarged prostate, a right shoulder disability, diabetes mellitus, and arthritis. The Veteran timely appealed the denials. The RO issued a July 2011 rating decision denying his petitions to reopen claims of entitlement to service connection for sleep apnea, depression, and hypertension as well as claims for service connection for an acquired psychiatric disorder (including PTSD and anxiety with memory loss and confusion), hair loss, a skin disorder, ischemic heart disease, and erectile dysfunction. 

In addition to the paper claims file, an electronic file -the Virtual VA paperless claims processing system- is also associated with the Veteran's record. Review of the Virtual VA system revealed additional documents pertinent to the present appeal. These documents were carefully reviewed by the Board.

Issues of entitlement to service connection for hypertension and sleep apnea were certified to the Board as part of the present appeal. The claims file reflects that the Veteran was denied entitlement to service connection for hypertension and sleep apnea in a December 2008 rating decision. Although he submitted a timely notice of disagreement to that rating action and the RO subsequently issued a statement of the case, he did not submit a timely substantive appeal (VA-Form 9 or equivalent) in order to perfect an appeal as to the issues of service connection for sleep apnea and hypertension. 38 C.F.R. § 20.202. As VA took no actions that would indicate to the Veteran that these issues remained on appeal, the requirement for a substantive appeal may not be waived. Percy v. Shinseki, 23 Vet.App. 37 (2009). The December 2008 rating action was not formally appealed and it is final. Due to this procedural history, the Veteran's October 2010 claims of entitlement to service connection for sleep apnea and depression are properly characterized as petitions to reopen claims of entitlement to service connection for those disabilities. See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The December 2008 rating decision included a denial of entitlement to service connection for depression. The Veteran submitted a timely notice of disagreement to that denial, but, as with the claims for sleep apnea and hypertension, he did not submit a formal appeal. He submitted a new claim for depression in October 2010, as well a claim for an acquired psychiatric disorder (to include PTSD with memory loss and confusion), and both issues were denied in a July 2011 rating decision. Although the Veteran addressed the denial of these issues in his August 2011 notice of disagreement, the RO did not address them on subsequently issued statements of the case. A handwritten note within the claims file indicates that the RO reopened and granted the claim for service connection for depression, but no such rating action appears in the record. Due to the procedural history, the Board has added a petition to reopen a claim of entitlement to service connection for depression, as well as a claim of entitlement to service connection for an acquired psychiatric disorder (including PTSD with memory loss and confusion), to the title page. 

In February 2012, the Veteran testified before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam). The transcript reflects that the Veterans Law Judge asked the Veteran about his contentions and informed him that evidence relating the claimed disabilities to his was necessary to substantiate his claim. The hearing was legally sufficient. Bryant, 23 Vet.App. 488.

The petitions to reopen a claim of entitlement to service connection for sleep apnea and the claims for service connection for foot and heel disabilities, enlarged prostate, and a right shoulder disability are herein dismissed. The remaining issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The RO issued a September 2009 rating decision denying the Veteran's claims of entitlement to service connection for foot and heel disabilities, enlarged prostate, and a right shoulder disability. 

2. The RO issued a July 2011 rating decision denying the Veteran's petition to reopen a claim of entitlement to service connection for sleep apnea.

3. The Veteran timely appealed the September 2009 and July 2011 denials.

4. Prior to the promulgation of a decision in the appeal, the Veteran testified at a February 2012 hearing and stated on the record that he wished to withdraw his appeals of the petition to reopen a claim of entitlement to service connection for sleep apnea and his appeals of the claims of entitlement to service connection for foot and heel disabilities, enlarged prostate, and a right shoulder disability.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's petition to reopen a claim of entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2. The criteria for withdrawal of the Veteran's claim of entitlement to service connection for foot and heel disabilities claimed as nerve damage, numbness, and tingling have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3. The criteria for withdrawal of the Veteran's claim of entitlement to service connection for a right shoulder disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4. The criteria for withdrawal of the Veteran's claim of entitlement to service connection for enlarged prostate have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the Veteran or by his authorized representative. Id. 

In the present case, the RO issued a September 2009 rating decision denying the Veteran's claims for service connection for heel and foot disabilities, enlarged prostate, and a right shoulder disability. A petition to reopen a claim of entitlement to service connection for sleep apnea was denied in a July 2011 rating action. The Veteran submitted timely notices of disagreement to the September 2009 and July 2011 rating actions and subsequently perfected appeals on these issues. 

The Veteran testified before the below-signed Veterans Law Judge in February 2012. He verified on the record that he wished to withdraw the issues regarding sleep apnea, a large prostate, the right shoulder, and "nerve problems which goes down to the feet." Pursuant to 38 C.F.R. § 20.204, issues may be withdrawn on the record at a hearing. The Board finds that the petition to reopen a claim of entitlement to service connection for sleep apnea as well as the claims for service connection for heel and foot disabilities, enlarged prostate, and a right shoulder disability have been properly withdrawn. 38 C.F.R. § 20.204. Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the petition to reopen the claim for sleep apnea or the other claims for service connection. As these claims have been withdrawn, they are dismissed.


ORDER

The petition to reopen a claim of entitlement to service connection for sleep apnea is dismissed.

The claim of entitlement to service connection for enlarged prostate is dismissed.

The claim of entitlement to service connection for a right shoulder disability is dismissed.

The claim of entitlement to service connection for foot and heel disabilities claimed as nerve damage, numbness, and tingling is dismissed.


REMAND

The record reflects that additional procedural development is warranted in regard to the Veteran's petition to reopen a claim for service connection for depression as well as his claim for service connection for an acquired psychiatric disorder to include PTSD with memory loss and depression. Further, additional pertinent medical evidence and evidence from the Social Security Administration (SSA) remain outstanding. The Board must remand the remaining claims to ensure compliance with the duty to assist.

As an initial matter, the Board observes that the last VA treatment records associated with the claims file were generated on July 5, 2011, more than one (1) year ago. Further, based on additional copies of treatment notes submitted by the Veteran and his contentions of additional diagnoses and treatments, the VA treatment notes within the claims file appear incomplete. While this case is in remand status, the RO must gather any outstanding VA treatment records and associate them with the claims file. 

The Veterans Claims Assistance Act of 2000 (VCAA) further requires VA to assist claimants by gathering all identified private treatment records. The claims file reflects that the Veteran has received treatment from private physicians Bruffett and Finton, but it does not contain any treatment notes from these doctors. The Veteran also testified that he had experienced a skin disorder since 1973 or 1974 and was treated by a private physician.   His wife testified that he received private dermatologic treatment in the 1990s. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). While this case is in remand status, the RO/AMC must request that the Veteran identify any private physician who treated him for a skin disorder and provide him with authorization forms allowing for the release of any pertinent private treatment records.

The Veteran has also informed VA that he is in receipt of disability benefits from the Social Security Administration (SSA). The claims file indicates that he is in receipt of disability benefits from the SSA for disabilities affecting his right side, back, and lower extremities. As these records may be relevant to his appeal, particularly his claim for service connection for arthritis, the RO/AMC must take appropriate steps to obtain pertinent documents from the SSA. Voerth v. West, 13 Vet.App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

As noted above, the Veteran's August 2011 notice of disagreement to the July 2011 rating action included expressions of disagreement with the denial of his claim for service connection for an acquired psychiatric disorder and of his petition to reopen a claim for service connection for depression. Although the RO subsequently issued a December 2011 statement of the case, it did not address these issues. As the RO has yet to promulgate a statement of the case on the claim for service connection for an acquired psychiatric disorder and the petition to reopen the claim for service connection for depression, these issues must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet.App. 238 (1999). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ensure that ALL VA treatment records generated prior to July 5, 2011 are associated with the claims file. Gather any VA treatment records generated after July 5, 2011 and associate them with the claims file.

2. Request that the Veteran identify any private physicians who treated him for a skin disorder at any time after his discharge from active duty service. Provide him with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from any identified private dermatologists and Doctors Bruffett and Finton. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decision(s) regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. After the above-directed development, issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his petition to reopen the claim for service connection for depression and the claim of entitlement to service connection for an acquired psychiatric disorder to include memory loss and confusion. The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent.

5. Review the claims file and take any additional development actions deemed necessary. NOTE that the Veteran is claiming entitlement to service connection for disabilities that are presumed to be due to exposure to herbicides (38 C.F.R. § 3.309(e)) and the RO has conceded that he served in Vietnam. If any grants of service connection are awarded on a presumptive basis due to medical evidence added to the claims file as a result of this remand, determine whether examinations are appropriate in regard to any remaining issues (specifically consider whether medical opinions are required as to whether any remaining disabilities are etiologically related to any presumptively service-connected disabilities). 

6. Readjudicate the Veteran's claims for service connection and his petition to reopen a claim for service connection for hypertension. If the petition or any of the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claim is both critical and appreciated.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


